USCA11 Case: 22-11346      Date Filed: 10/19/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11346
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ERIC JACKSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:09-cr-00223-GAP-GJK-2
                    ____________________
USCA11 Case: 22-11346         Date Filed: 10/19/2022    Page: 2 of 6




2                      Opinion of the Court                 22-11346


Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Eric Jackson, a federal prisoner proceeding pro se, appeals
the district court’s denial of his pro se motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A), as amended by Section
603(b) of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194,
5239 (Dec. 21, 2018) (“First Step Act”). He argues that he is entitled
to a sentence reduction because his sentence is disproportionate
and unjust. Jackson asserts that the district court erred when it de-
nied his motion because the law is unclear about whether stacked
18 U.S.C. § 924(c) convictions can create an extraordinary and
compelling reason for a sentence reduction. Additionally, he con-
tends that, if he were sentenced today, he would receive only a
mandatory minimum sentence of 8 to12 years, and he has already
served 12 years in the Federal Bureau of Prisons (“BOP”), but he
was sentenced to 27 years.
        The government responds by moving for summary affir-
mance of the district court’s order and to stay the briefing schedule,
arguing that Jackson abandoned any challenge to the district
court’s finding that the 18 U.S.C. § 3553(a) factors weigh against his
release. Also, it contends that Jackson failed to establish that he
suffers from a serious physical or mental condition that substan-
tially diminishes his ability to provide self-care within the environ-
ment of prison and from which he is not expected to recover and
that his stacked § 924(c) sentences are not an extraordinary and
USCA11 Case: 22-11346         Date Filed: 10/19/2022      Page: 3 of 6




22-11346                Opinion of the Court                          3

compelling reason for compassionate release, so the district court
did not abuse its discretion when it denied his motion.
       Summary disposition is appropriate, in part, where “the po-
sition of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case,
or where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969).
       We review de novo a district court’s determination about a
defendant’s eligibility for an 18 U.S.C. § 3582(c) sentence reduction.
Bryant, 996 F.3d at 1251. But we review a district court’s denial of
a prisoner’s 18 U.S.C. § 3582(c)(1)(A) motion under an abuse-of-dis-
cretion standard. United States v. Harris, 989 F.3d 908, 911 (11th
Cir. 2021).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so within § 3582(c)’s provisions.
18 U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290,
1297 (11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). As
amended by § 603(b) of the First Step Act, § 3582(c) now provides,
in relevant part, that
       [t]he court, upon motion of the Director of the
       ([BOP], or upon motion of the defendant after the de-
       fendant has fully exhausted all administrative rights
       to appeal a failure of the [BOP] to bring a motion on
       the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the
USCA11 Case: 22-11346         Date Filed: 10/19/2022      Page: 4 of 6




4                       Opinion of the Court                  22-11346

       defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment . . . after considering the
       factors set forth in 18 U.S.C. § 3553(a) to the extent
       that they are applicable if it finds that . . . extraordi-
       nary and compelling reasons warrant such a reduc-
       tion . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing
       Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i). “Under § 3582(c)(1)(A), the court must
find that all necessary conditions are satisfied before it grants a re-
duction.” United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021). Accordingly, the absence of any one of the necessary condi-
tions—support in the 18 U.S.C. § 3553(a) factors, extraordinary and
compelling reasons, and adherence to U.S.S.G. § 1B1.13’s policy
statement—forecloses a sentence reduction. Id. at 1240. Addition-
ally, we have held that nothing on the face of 18 U.S.C.
§ 3582(c)(1)(A) requires a court to conduct the compassionate-re-
lease analysis in any particular order. Id. at 1237.
       Finally, when an issue is not plainly and prominently raised
in a party’s initial brief, that issue is abandoned. United States v.
Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003); see also United
States v. Campbell, 26 F.4th 860, 873 (11th Cir. 2022) (en banc)
(holding that issues not raised in an initial brief are deemed for-
feited and will not be addressed absent extraordinary circum-
stances); Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)
(stating that “issues not briefed on appeal by a pro se litigant are
deemed abandoned”).
USCA11 Case: 22-11346         Date Filed: 10/19/2022    Page: 5 of 6




22-11346               Opinion of the Court                         5

       Here, we conclude that summary affirmance is appropriate
because the government’s position is clearly correct as a matter of
law. Groendyke Transp., Inc., 406 F.2d at 1162. In its order deny-
ing Jackson’s first motion for compassionate release, the district
court addressed Jackson’s motion on the merits and found that the
§ 3553(a) factors—specifically, the circumstances and severity of his
crimes, the need to protect the public from further violent crimes,
and that he had served less than 50% of his sentence—weighed
against his early release. Subsequently, in its order denying Jack-
son’s second motion for compassionate release, the district court
referred back to its previous order finding that the § 3553(a) factors
weighed against Jackson’s release.
        On appeal, Jackson failed to plainly and prominently argue
that the district court erred when it found that the § 3553(a) factors
weighed against a sentence reduction, so he abandoned the issue.
Jernigan, 341 F.3d at 1283 n.8. Because a court “must find that all
necessary conditions are satisfied before it grants a reduction” un-
der § 3583(c), the district court’s finding that the § 3553(a) factors
weighed against Jackson’s release was enough to preclude relief.
Tinker, 14 F.4th at 1237, 1240. Therefore, the government’s argu-
ment that we may affirm because Jackson did not challenge the dis-
trict court’s ruling that his motion for compassionate release failed
when weighed against the § 3553(a) factors is clearly correct as a
matter of law. Groendyke Transp., Inc., 406 F.2d at 1162.
      For these reasons, summary affirmance is warranted in this
case. Groendyke Transp., Inc., 406 F.2d at 1162. Therefore, we
USCA11 Case: 22-11346   Date Filed: 10/19/2022   Page: 6 of 6




6                  Opinion of the Court             22-11346

GRANT the government’s motion for summary affirmance and
DENY AS MOOT its motion to stay the briefing schedule.